Exhibit 99.1 Rogers Reports Third Quarter 2009 Financial and Operating Results Third Quarter Adjusted Operating Profit up 15% as Revenue Grows to Over $3 Billion; Wireless Network and Cable Operations Revenue Both up by 7% Helping Drive Adjusted Operating Profit Growth of 22% and 8%, Respectively; Wireless Delivers Strong Subscriber Growth and Reduced Postpaid Churn While Wireless Data Revenue Growth Accelerates to 46%; Cable Drives Continued Margin Expansion and Healthy Growth in Cash Flow on Slower Subscriber Growth; Advertising and The Shopping Channel Sales Declines at Media Begin to Moderate While Sportsnet Delivers Double-Digit Revenue and Adjusted Operating Profit Growth; $592 Million of Cash Returned to Shareholders during Quarter with Share Buybacks and Dividends TORONTO (October 27, 2009) - Rogers Communications Inc. today announced its consolidated financial and operating results for the three and nine months ended September 30, 2009. Financial highlights are as follows: Three months ended September 30, Nine months ended September 30, (In millions of dollars, except per share amounts) % Chg % Chg Operating revenue $ $ 2 $ $ 3 Operating profit(1) 6 3 Net income (2 ) 2 Basic and diluted net income per share $ $ 1 $ $ 4 As adjusted:(2) Operating profit(1) $ $ 15 $ $ 6 Net income 9 7 Basic and diluted net income per share $ $ 12 $ $ 9 Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period” for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the section entitled “Key Performance Indicators and Non-GAAP Measures”. For details on the determination of the ‘as adjusted’ amounts, which are non-GAAP measures, see the sections entitled “Supplementary Information” and “Key Performance Indicators and Non-GAAP Measures”. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) stock-based compensation (recovery) expense; (ii) integration and restructuring expenses; (iii) contract termination fee; (iv) adjustment for CRTC Part II fees decision; and (v) in respect of net income and net income per share, debt issuance costs and the related income tax impact of the above amounts. Rogers Communications Inc. 1 Third Quarter 2009 Highlights of the third quarter of 2009 include the following: • Generated 7% revenue growth at both Wireless network and Cable Operations, offset partially by lower wireless equipment sales and advertising sales declines at Media, resulting in consolidated quarterly revenue growth of 2%.Wireless and Cable Operations adjusted operating profit increased by 22% and 8%, respectively, partially offset by the declines at Media, RBS and Retail. • Wireless network revenue growth was fuelled by postpaid net subscriber additions of 167,000 and data revenue growth of 46%. Data revenue now comprises 23% of network revenue and was helped by the activation of more than 370,000 additional smartphone devices, predominantly iPhone, BlackBerry and Android devices, during the quarter of which approximately 45% were to subscribers new to Wireless. Subscribers with smartphones now represent approximately 28% of the overall postpaid subscriber base, up from 15% from the same quarter last year, and generate significantly higher than average ARPU. The growth in subscribers and data revenues was partially offset by economic pressures on roaming, long-distance and other usage based revenue items. • Wireless announced the commercial availability of Rogers' next generation high-speed HSPA+ network in Vancouver, Calgary, Toronto, Ottawa and Montreal, clocking in at maximum speeds of 21 Mbps.The majority of Canadians can now access the fastest wireless speeds in North America with Rogers’ new 21 Mbps HSPA+ Rocket Mobile Internet Stick. • Wireless announced it had entered into a shared 3.5G HSPA wireless network building agreement with MTS Allstream in the province of Manitoba to cost effectively increase Wireless' mobile coverage in the province. Wireless has also established a roaming agreement with MTS under which their HSPA customers can roam on Rogers' national network outside of Manitoba. • Additions of digital cable, Internet, and home phone subscribers at Cable all improved sequentially from the previous quarter, but haveslowed from the previous year reflecting the negative economic and employment trends in Ontario where 90% of Cable’s market is concentrated. Increasing levels of product maturity have also contributed to slowing subscriber growth with Internet subscriber penetration at 70% of basic cable customers, digital penetration at 71% of basic cable households, and residential voice-over-cable telephony penetration at 40% of basic cable subscribers. • Cable enhanced its position in the small business market with the launch of innovative business-grade communications services designed specifically for the Canadian SME segment providing multi-line small businesses with access to a suite of leading-edge telephony solutions including line hunting and simultaneous ringing. • Cable began the launch of its new 50Mbps DOCSIS 3 high-speed Internet service, the fastest residential Internet access service available in the market. • Media announced it received 29 Gemini nominations for homegrown Canadian programming broadcast on its Citytv and Outdoor Life Network television properties. • Announced a more streamlined organizational structure focused on creating a more consistent and enhanced customer experience with the further integration of our Cable and Wireless businesses to accelerate time to market, further drive innovation and continue to deliver sector leading growth by improving the Company's effectiveness and efficiency. • Repurchased 13.9 million RCI Class B Non-Voting shares for $408 million during the quarter under our expanded $1.5 billion share buyback program and paid dividends on our common shares totalling $184 million. Rogers Communications Inc. 2 Third Quarter 2009 “Our third quarter results represent a healthy balance of growth, cost control and margin expansion, and double-digit increases in cash flow generation and cash returns to shareholders” said Nadir Mohamed, President and Chief Executive Officer. “We also further solidified our network leadership positions with the launch of our innovative HSPA+ 21 Mbps wireless data and 50Mbps DOCSIS 3 high speed Internet services, both the fastest available in our markets.” “Importantly, the results of the quarter reflect record high growth in our wireless data revenues which contributedsignificantly to the strong double-digit adjusted operating profit growth and margin expansion at Wireless and which reflects the success of the investments we’ve made over the past several quarters bringing smartphones to market,” continued Mohamed. This management’s discussion and analysis (“MD&A”), which is current as of October 26, 2009, should be read in conjunction with our Third Quarter 2009 Interim Unaudited Consolidated Financial Statements and Notes thereto, our 2008 Annual MD&A and our 2008 Annual Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles (“GAAP”) for interim financial statements and is expressed in Canadian dollars. Please refer to Note 25 of our 2008 Annual Audited Consolidated Financial Statements for a summary of the differences between Canadian GAAP and United States (“U.S.”) GAAP for the year ended December 31, 2008. In this MD&A, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: • “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc. (“Fido”); • “Cable”, which refers to our wholly-owned cable television subsidiaries, including Rogers Cable Communications Inc. (“RCCI”) and its subsidiary, Rogers Cable Partnership; and • “Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 54 radio stations, the Citytv television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including The Biography Channel Canada, G4TechTV and Outdoor Life Network; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. “RCI” refers to the legal entity Rogers Communications Inc., excluding our subsidiaries. Substantially all of our operations are in Canada. Throughout this MD&A, percentage changes are calculated using numbers rounded as they appear. Rogers Communications Inc. 3 Third Quarter 2009 SUMMARIZED CONSOLIDATED FINANCIAL RESULTS Three months ended September 30, Nine months ended September 30, (In millions of dollars, except per share amounts) % Chg % Chg Operating revenue Wireless $ $ 2 $ $ 5 Cable Cable Operations 7 7 RBS (4
